DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Status of Claims
Claims 1, 8, 12, 15, 17 and 20 have been amended. Claims 6-7, 9 and 14 have been cancelled. Claims 1-5, 8, 10-13 and 15-20 are examined herein.
Status of Previous Rejections 
The rejections of Claims 1-3 and 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-3 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by US’104 (US 2016/0336104, hereinafter “US’104”) have been withdrawn in view of the amendment.

The rejections of Claims 8 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by US’364 (US 2018/0261364, hereinafter “US’364”) have been withdrawn in view of the amendment.
The rejections of Claims 8 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by US’364 (US 2018/0261364, hereinafter “US’364”) have been withdrawn in view of the amendment.
The rejections of Claims 8, 10 and 16 under 35 U.S.C. 103 as being unpatentable over US’364 (US 2018/0261364, hereinafter “US’364”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US’619 (US 2018/0374619, hereinafter “US’619”).
Regarding claims 1-3, US’619 teaches (Abstract; [0062] to [0082]) a soft magnetic powder comprising: a soft magnetic powder layer of an unoxidized soft magnetic material (see P1 in Fig. 4 and Fig. 5); a second oxide layer as an oxide with iron around the soft magnetic powder layer (See F13 in Fig. 4 and Fig. 5; [0070]); and a first oxide layer of an iron oxide residing around the second oxide layer (See F14 in Fig. 4 and Fig. 5; [0075]). US’619 discloses that between the surface of the soft magnetic particles and F13 layer (F13 layer has a thickness of 30-50 nm), there are F11 layer with a thickness of 0.5-10 nm and F12 layer with a thickness of 1-30 nm (Fig. 5; [0068] and [0069]). Thus, the distance between the particle surface and F13 layer is 1.5-40 nm, which overlaps the recited distance of the second oxide layer to the surface of the soft magnetic powder in claims 1-3 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. US’619 discloses that the surface of the soft magnetic powder forms Fe-oxide layer F11 and F11 has a thickness of 0.5-10 nm (Fig. 5; [0068] and [0069]), which meets the limitation that oxide is absent in a region of 500 nm-1600 nm from the surface as recited in claim 1, 100nm-1600 nm from the surface as recited in claim 2 and 50nm-1600 nm from the surface as recited in claim 3.
Regarding claim 13, US’619 discloses a magnetic core comprising the magnetic powder and a binder ([0108]), which meets the recited limitation in claim 13. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US’619 (US 2018/0374619, hereinafter “US’619”), and further in view of US’836 (US 2013/0255836, hereinafter “US’836”).
Regarding claims 4 and 19, US’619 teaches (Abstract; [0062] to [0082]) a soft magnetic powder comprising: a soft magnetic powder layer of an unoxidized soft magnetic material (see P1 in Fig. 4 and Fig. 5); a second oxide layer as an oxide with iron around the soft magnetic powder layer (See F13 in Fig. 4 and Fig. 5; [0070]); and a first oxide layer of an iron oxide residing around the second oxide layer (See F14 in Fig. 4 and Fig. 5; [0075]). US’619 discloses that between the surface of the soft magnetic particles and F13 layer (F13 layer has a thickness of 30-50 nm), there are F11 layer with a thickness of 0.5-10 nm and F12 layer with a thickness of 1-30 nm (Fig. 5; [0068] and [0069]). Thus, the distance between the particle surface and F13 layer is 1.5-40 nm, which overlaps the recited distance of the second oxide layer to the surface of the soft magnetic powder in claim 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. US’619 discloses that the surface of the soft magnetic powder forms Fe-oxide layer F11 and F11 has a thickness of 0.5-10 nm (Fig. 5; [0068] and [0069]), which meets the limitation that oxide is absent in a region of 500 nm-1600 nm from the surface as recited in claim 4.
US’619 does not teach the amount of oxygen in the soft magnetic powder. US’836 teaches a magnetic powder containing oxide layer (Abstract; [0073]). US’836 discloses when the oxygen content is in the range of 200-1500 ppm, the soft magnetic powder has low iron loss and high magnetic properties ([0073]). Thus, it would be obvious to one of ordinary skill in the art to control the oxygen content in the range of 200-1500 ppm in the soft magnetic powder of US’619 in order to obtain a powder having low iron loss and high magnetic properties as disclosed by US’836.
Allowable Subject Matter
No art rejection is applied to Claims 5, 8, 10-12, 15-18 and 20.
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOWEI SU/Primary Examiner, Art Unit 1733